Citation Nr: 9900464	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an increased (compensable) rating for 
right ear hearing loss disability.

4.  Entitlement to an increased (compensable) rating for 
residuals of a right fibula fracture.

5.  Entitlement to service connection for right leg cramps.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1975 
and from September 1979 to January 1994.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought in July and September 1994, and the veteran 
appealed.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has a left ear hearing loss 
disability that should be service-connected.  He also 
contends that service connection is warranted for a left 
shoulder disability, as he injured his left shoulder in 
service and it has been disabled since then.  In addition, he 
contends that an increased rating is warranted for his 
service-connected right ear hearing loss, due to the extent 
of impairment it imposes.  He reports that he experiences 
difficulties imposed by his hearing loss in school and public 
settings, requiring him to get close to people and look at 
their lips when they are speaking in order to understand 
them, and that this shows that a compensable rating is 
warranted for his hearing loss.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
service connection for left ear hearing loss disability is 
well grounded.  

It is further the Board's decision that the evidence supports 
the veterans claim of entitlement to service connection for 
a left shoulder disability.  

It is also the Board's decision that the preponderance of the 
evidence is against entitlement to an increased rating for 
the veterans service-connected right ear hearing loss 
disability.

The issues of entitlement to an increased (compensable) 
rating for residuals of a right fibula fracture and 
entitlement to service connection for right leg cramps will 
be addressed in the REMAND section below.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current left ear hearing loss disability as defined by 
38 C.F.R. § 3.385 (1998), or of a nexus between any such 
disability and any incident of service origin.  

2.  The evidence shows a possible in-service left shoulder 
injury, complaints of severe left shoulder pain on service 
discharge examination, and left shoulder arthritis with 
considerable crepitus within a year after service discharge.

3.  The veteran has level I right ear hearing loss as shown 
by an August 1994 VA audiometric examination report.


CONCLUSIONS OF LAW

1.  The claim for service connection for left ear hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Left shoulder arthritis is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 
1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

3.  The schedular criteria for an increased (compensable) 
rating for right ear hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Tables VI and VII, Diagnostic Code 6100 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will separately discuss 
the issues presented on appeal. 

1.  Entitlement to service connection for left ear hearing 
loss disability.

Law and regulations

Service connection

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, chronic diseases such as 
sensorineural hearing loss and arthritis may be presumed to 
have been incurred in service if it is manifested to a 
compensable degree within a year of discharge from a period 
of active service lasting 90 or more days.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112(a), 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998); cf. Hensley 
v. Brown, 5 Vet. App. 155, (1993).  

Well-grounded claims

As an initial matter, a veteran claiming entitlement to VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well grounded claim is a plausible claim, capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well grounded claim requires more than allegations 
that the veterans service, or an incident which occurred 
therein, resulted in disability.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Where a claim is not well grounded, VA 
does not have a statutory duty to assist the veteran further 
in the development of his claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The United States Court of Veterans Appeals (Court) has held 
that the three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service, as provided 
by either lay or medical evidence; and (3) a nexus, or link, 
between the service-related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Factual background

The veterans service records show that his military 
occupational specialties included six years as a fighting 
vehicle infantryman.  As will be discussed in greater detail 
below, he is service-connected for right ear sensorineural 
hearing loss disability.

Left ear hearing loss disability was not treated or diagnosed 
in service, and on service discharge examination in October 
1993, the audiometric test results which were reported did 
not show hearing loss disability as defined by 
38 C.F.R. § 3.385.

An August 1994 VA general medical examination report reveals 
that the examiner considered the veteran's history of left 
ear hearing loss, ordered an audiogram, and reported a 
diagnosis of hearing loss by history.

On VA audiometric examination in August 1994, the audiometric 
test results did not show hearing loss disability as defined 
by 38 C.F.R. § 3.385.  The audiologist opined that the 
veteran did not have a left ear hearing loss disability.  

Analysis

In-service left ear acoustic trauma will be conceded for the 
purpose of this claim, given the veteran's military 
occupational specialty as a fighting vehicle infantryman, so 
the first prong of the Caluza well groundedness test is met. 

However, there is no competent medical evidence of record 
showing that the veteran currently has a left ear hearing 
loss disability as defined at 38 C.F.R. § 3.385, so the 
second prong of the Caluza test is not met.  The veteran, a 
layperson, is incapable of proving by his own lay statements 
that he currently has a left ear hearing loss disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  This is true, 
furthermore, where his opinion is merely repeated in an 
unenhanced fashion in a medical record, as it was here with 
the recordation of a diagnosis of hearing loss by history on 
VA general medical examination in August 1994.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  After the audiometric 
results were reviewed, it was concluded that the veteran did 
not have a left ear hearing loss disability.

Furthermore, there is no competent medical evidence of record 
that any such current left ear hearing loss disability is 
related to any incident of service origin (including possible 
acoustic trauma which may have occurred in service), so the 
third prong of Caluza is not met.  The veterans assertion 
that his claimed left ear hearing loss disability is 
service-connected is not competent medical evidence of a 
nexus to service, as he is a layperson.  His lay opinion is 
not capable of supplying a nexus to service.  A medical 
opinion is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

In light of the above, the claim is denied as not well 
grounded. 

Additional Matters

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether a claim is well grounded, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the veteran has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).  See also Edenfield v. Brown, 
8 Vet. App. 384 (1995) (no prejudice to the veteran, as the 
RO accorded his claim more consideration than it was 
entitled).

The Court has held that if an appellant fails to submit a 
well grounded claim, the VA is under no duty to assist him in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a).

Because the veterans claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim. 38 U.S.C.A. § 5107(a). VAs duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995). The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341 (1996); affd 126 F.3d 
1464 (Fed. Cir. 1997) (sec. 5103(a) duty attaches in cases 
where the record references other known and existing evidence 
that might pertain to the claim under consideration).  In 
this case, VA is not on notice of any known and existing 
evidence which would render the veterans claim plausible. 
The Boards decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claim well 
grounded, namely medical evidence of a current disability, as 
defined in VA regulations. 

2.  Entitlement to service connection for a left shoulder 
disability.

Law and regulations

The same law and regulations mentioned for the claim just 
discussed are pertinent to this claim also, except for 
38 C.F.R. § 3.385.  

Factual background

In April 1989, the veteran complained of shoulder pain (left 
verses right unspecified).  In August 1991, he was noted to 
have a long history of deltoid bursitis (left verses right 
unspecified), with renewal of symptoms and a biceps groove 
which was tender to palpation.  Medication and no push-ups 
for four days were prescribed.  On service discharge 
examination in October 1993, the veteran reported having 
severe pain in his left shoulder when he would do push-ups.  
Clinically, his upper extremities and musculoskeletal system 
were reported to be normal.  

The veteran claimed service connection for left shoulder 
disability shortly after service discharge.  On VA orthopedic 
examination in August 1994, the veteran reported having 
developed pain in his left acromioclavicular area in about 
1988 when he was doing push-ups.  Treatment at that time 
consisted of self physical therapy and medication, he 
reported.  He reported no ongoing treatment for his shoulder, 
and being unemployed currently.  Clinically, the veteran had 
no evidence of deltoid atrophy or acromioclavicular 
tenderness.  He had a considerable amount of grating and 
crunching when passing the left shoulder through internal and 
external rotation.  There was no evidence of a rotator cuff 
tear, as he had good strength of forced abduction beyond 90 
degrees.  He was able to externally rotate the shoulders from 
zero to 70 degrees with the arm in abduction, and he 
internally rotated it from zero to 90 degrees.  He flexed the 
shoulder from zero to 180 degrees and abducted it from zero 
to 170 degrees.  The diagnostic impression was history of 
injury of the left shoulder, presently showing clinical signs 
of some acromioclavicular arthritis without any evidence of 
rotator cuff tear.  X-rays of the left shoulder revealed no 
significant abnormality, according to the radiographic 
report.  

Analysis

The veterans claim is well grounded, as it is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There is 
competent medical evidence of left shoulder arthritis within 
a year after service discharge, showing a presumptive nexus 
to service and obviating the need for a showing of in-service 
arthritis disease.  See 38 U.S.C.A. § 1112(a) and Caluza.  As 
such, the Board must determine whether VA has complied with 
its duty to assist the veteran.  The Board concludes that it 
has, as all evidence necessary for a fair and impartial 
adjudication of the claim is of record.  Accordingly, the 
claim may be discussed on its merits.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 1911); 38 C.F.R. §§ 3.102, 4.3 
(1997).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Veterans Appeals stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Since left shoulder arthritis is shown to the required degree 
within one year of service discharge, there is a rebuttable 
presumption that it was incurred in service.  The presumption 
has not been rebutted.  While it was not diagnosed on service 
discharge examination, the veteran did complain of left 
shoulder pain at that time, and he might have been treated 
for left shoulder problems before then.  Neither this nor any 
other evidence of record serves to rebut the presumption of 
service incurrence.  Neither the service medical records, the 
service discharge examination report, the veteran's March 
1995 statement, nor the August 1994 VA examination reports 
rebut the presumption of service incurrence.  As such, left 
shoulder arthritis with crepitus will be presumed to have 
been incurred in service.

3.  Entitlement to an increased (compensable) rating for 
right ear hearing loss disability.

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his service connected 
right ear hearing loss is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Therefore, VA has a duty to assist the 
veteran with the development of evidence to support his 
claim. 38 U.S.C.A. § 5107(a). The Board is satisfied that all 
relevant facts have been properly developed.  Moreover, there 
is no indication that there are additional records which 
would aid in its decision.  The Board concludes that the 
record is complete and there is no further duty to assist the 
veteran in developing his claim under 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The average impairment as set forth 
in VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Hearing loss disability examinations are conducted using the 
controlled speech discrimination tests together with results 
of the puretone audiometry test.  The results of the 
examination are used to arrive at a rating pursuant to 
38 C.F.R. §§ 4.87, Tables VI and VII.  38 C.F.R. § 4.85.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.  The Schedule for 
Rating Disabilities allows for such audiometric test results 
to be translated into a numeric designation ranging from 
level I, for essentially normal acuity, to level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids. 38 C.F.R. § 
4.86.

In determining whether an increased evaluation is proper, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  If so, the claim is 
denied; if the evidence is in support of the claim or in 
relative equipoise, the claim is allowed. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Factual background

On the authorized audiological evaluation in August 1994, 
right ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
45
35

Speech audiometry using the CNC test revealed speech 
recognition ability of 94 percent in the right ear.

Analysis

The objective clinical evidence of record does not support a 
compensable evaluation for the veteran's service-connected 
right ear hearing loss disability.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  The veterans service-connected right ear hearing 
loss as shown by the audiometric evidence of record equates 
with a Level I hearing loss per 38 C.F.R. § 4.87, Table VI, 
since the puretone threshold average was significantly less 
than 42 decibels and the speech recognition was 94 percent.  
In light of this, per 38 C.F.R. § 4.87, Table VII, a 
noncompensable evaluation is assigned under Diagnostic Code 
6100.

As far as the veteran's contentions are concerned in 
relationship to what he feels are indications of the extent 
of his right ear hearing loss, and his feelings about the 
data obtained from the audiometric testing procedures used, 
the Board notes that the rating procedures which have been 
employed are mandatory under the rating schedule.  To be 
assigned a compensable evaluation under VA schedular 
standards, the average pure tone thresholds and/or speech 
recognition scores would have to reflect more hearing 
impairment than is evident in the most recent audiometric 
examination report.  The Board must accordingly find that the 
preponderance of the evidence is against the claim for a 
compensable rating for right ear hearing loss disability.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for left ear hearing loss 
disability, the claim is denied.

The claim of service connection for left shoulder disability 
is granted.

The claim of entitlement to an increased (compensable) rating 
for right ear hearing loss disability is denied.  


REMAND

For the reasons stated below, the Board believes that the 
final two issues presented on appeal must be remanded for 
further development.

4.  Entitlement to an increased (compensable) rating for 
residuals of a right fibula fracture.  

The veteran contends that he is unable to use his right leg 
as he should be able to, because it does not have the 
strength that it had before his injury, which occurred in 
service in 1988.  He states that it prevents him from 
running, walking, and standing like he formerly could.  In 
light of this, he feels that the VA orthopedic examination 
which was conducted in August 1994 was inadequate for failing 
to provide clinical information to confirm evidence of 
incoordination, weakness, painful motion, and fatigability in 
his right leg joints.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Veterans Appeals (Court) held that in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45 
(1998), and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

In this veteran's case, he is being rated under Diagnostic 
Code 5262, which assigns a rating based upon the degree of 
knee or ankle impairment present.  

The Court in DeLuca remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

In this case, the veteran has made DeLuca type allegations, 
and the examination report which has been employed by the RO 
to rate his disability does not provide information which 
confirms or negates the existence or extent of the 
compensable factors which he alleges are present and which 
are listed in 38 C.F.R. §§ 4.40 and 4.45.  While the RO noted 
in its September 1994 rating decision that the evidence did 
not show 38 C.F.R. §§ 4.40 and 4.45 type impairment which is 
compensable, this does not cure what is an examination defect 
with an RO omission in light of the assertions made.  The 
examination report itself only speaks to whether or not there 
was satisfactory sensory and motor function of the peroneal 
nerve at that time.  Where, as here, an examination report is 
inadequate under the circumstances -- those circumstances 
being that increased disability has been alleged but not 
examined for -- the RO must take remedial action.  See 
38 C.F.R. § 4.2 (1998);  see also Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Inasmuch as the veteran has complaints which relate to pain 
and functional impairment, including due to flare-ups, the 
considerations of 38 C.F.R. §§ 4.40 and 4.45 must be 
adequately addressed.  A thorough VA examination of the 
veterans service-connected right proximal fibula fracture 
disability is in order.

5.  Entitlement to service connection for right leg cramps.

The veteran contends that he has right leg cramps due to his 
service-connected right proximal fibula fracture disability.  
He has also stated that he believes that the leg cramps 
originated with an injury during service.  He has stated that 
he currently feels cramps in his right leg whenever he turns 
his torso or his waistline to reach for something.  

A review of the service medical records reveals that the 
veteran fractured his proximal right fibula in October 1988, 
that there was slight displacement of the fracture at that 
time, and that there was delayed but eventual union with good 
alignment.  

As of April and June 1989, the veteran was still complaining 
of persistent pain and occasional soft tissue swelling, and 
in June 1989, he reported difficulty getting up from a prone 
position due to the fracture, physical therapy was prescribed 
for strengthening, and a profile was issued.  The physical 
therapist noted decreased tone in the third, fourth, and 
fifth toes, and only fair right hamstring strength.  
Additionally, he noted that the veteran had reported periodic 
edema from the ankle to the knee daily.  An exercise program 
for the hamstring and ankle muscles was prescribed, and it 
helped.  

In September 1989, the veteran banged his leg in the area 
where it had been fractured, and it swelled, turned blue, and 
caused him to limp.  In January 1990, he complained about 
recurring pain and swelling in his lateral fibula due to the 
prior fibula fracture, and clinically, he was in noticeable 
discomfort and his right fibula was swollen.  The assessment 
was that he had a probably pulled muscle or bruised left 
fibula.  

Since this claim is inextricably intertwined with the issue 
of an increased rating for the veteran's service-connected 
right proximal fibula fracture disability, per Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), a thorough 
examination which considers the veterans assertions, his 
service medical records and any medical matters they 
collectively raise in conjunction with the claim should be 
accomplished. 

Moreover, since the veteran has claimed secondary service 
connection for this claimed disability, the RO should 
consider and provide him with the provisions of 
38 C.F.R. § 3.310(a) (1998).  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for all health care 
providers who have provided treatment 
for his right lower extremity problems 
since his discharge from service in 
January 1994.  After securing any 
necessary releases, the RO should obtain 
copies of all medical treatment records 
referred to by the veteran which have 
not been previously obtained.  These 
medical records should be associated 
with the veterans claims folder.

2.  When the above development is 
completed, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of any current right leg muscle 
disability, and to evaluate the nature, 
manifestations, and severity of the 
residuals of the veterans 
service-connected right proximal fibula 
fracture residuals.

The veterans claims folder and a copy 
of the remand portion of this decision 
must be made available to and reviewed 
by the physician prior to the 
examination.  All medically indicated 
diagnostic testing should be performed.

a.)  With respect to the veterans 
service-connected right proximal fibula 
fracture residuals, the examiner should 
indicate the current symptomatology 
associated with such disability, to 
include such factors, as pain, limited 
range of motion, weakness, excess 
fatigability, incoordination and the 
like.  Right as compared to left lower 
extremity circumferences should be 
reported.  

b)  The examiner should provide an 
opinion with reasons as to whether or 
not there is current or recurrent 
disability which is present and 
accounting for the veteran's complaints 
of right leg cramping.  Specifically, 
the examiner should indicate whether 
such reported symptoms as cramping, 
swelling, etc. constitute residuals of 
the service-connected fibula fracture.  
If the veterans symptoms are instead 
part of some other disease process, the 
examiner should indicate whether or not 
such is related to either his 
service-connected right proximal fibula 
fracture disability or the in-service 
injury which caused the fracture.

The report of the examination should be 
associated with the veterans claims 
folder.

3.  The RO should then readjudicate the 
issues of entitlement to an increased 
rating for residuals of a right proximal 
fibula fracture and of entitlement to 
service connection for right leg 
cramping, including in light of 
38 C.F.R. § 3.310(a).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case (which should include 
38 C.F.R. § 3.310(a) if service 
connection for right leg cramping 
remains denied) and given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
